         Case 1:96-cv-08414-KMW Document 8550 Filed 09/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                               :
and NIA GREENE, on behalf of themselves and all others                 :
similarly situated,                                                    :   96 Civ. 8414 (KMW)
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                   - against -                                         :   [PROPOSED]
                                                                       :   JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL :                                FOR
                                                                       :   JEANNIE CANTAVE,
DISTRICT OF THE CITY OF NEW YORK,
                                                                       :   AS ADMINISTRATOR
                                    Defendant.                         :   OF THE ESTATE OF
                                                                       :   YVA CANTAVE
---------------------------------------------------------------------- x

WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
prior to her death Yva Cantave (“Claimant”) was a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, Yva Cantave died on December 26, 2014, and on August 25, 2016, Jeannie Cantave
was appointed by the Kings County Surrogate’s Court as Administrator of Yva Cantave’s estate;

WHEREAS, the Special Master held a hearing on September 17, 2018, with respect to the Estate
of Yva Cantave’s demand for damages and Defendant’s objections, [ECF No. 8247];

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Sixth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Sixth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
8247];

WHEREAS, the Special Master made Findings of Fact and Conclusions of Law for Jeannie
Cantave, as Administrator of the Estate of Yva Cantave, which the Special Master recommends
that the Court adopt;


                                                         1
       Case 1:96-cv-08414-KMW Document 8550 Filed 09/09/21 Page 2 of 3




WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Jeannie Cantave, as Administrator of the Estate of Yva Cantave
(Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Jeannie Cantave, as
Administrator of the Estate of Yva Cantave will have judgment against the BOE as follows:

   1. Backpay in the amount of $738,058;

   2. Tax-component award in the amount of $86,722;

   3. LAST Fees in the amount of $902;

   4. ASAF account award in the amount of $6,567;

   5. CAR Day award in the amount of $8,341;

   6. Pre-judgment interest calculated to be $102,028; and

   7. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Jeannie Cantave, as
Administrator of the Estate of Yva Cantave will be entitled to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:

       a. Incorporate the “Pension Inputs” detailed in Paragraph 4 of Exhibit 1; and

       b. Incorporate Yva Cantave’s counterfactual monthly service history, as listed on
          Exhibit B to the Findings of Fact and Conclusions of Law for Jeannie Cantave, as
          Administrator of the Estate of Yva Cantave.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.




                                                2
         Case 1:96-cv-08414-KMW Document 8550 Filed 09/09/21 Page 3 of 3




This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated:      9/9/21                             ENTERED:


                                                           /s/ Kimba M. Wood




                                                3
